ORDER

PER CURIAM.
AND NOW, this 30th day of November, 2010, the Petition for Allowance of Appeal is GRANTED, LIMITED to the following issue, rephrased for clarity:
Whether the Commonwealth Court erred in concluding that Section 309 of the Workers’ Compensation Act, 77 P.S. § 582, permits a claimant’s workers’ compensation benefits to be calculated based on wages earned with an employer different from the one paying the benefits and where the change in em*1134ployer took place more than 52 weeks before the date of the injury?